                            Case 3:19-cv-00649-JAM Document 1 Filed 04/30/19 Page 1 of 5




                                                      UNITED STATES DISTRICT COURT
                                                                FOR THE
                                                        DISTRICT OF CONNECTICUT

                          ERIC HUMPHRIES,                                 : No. 3:19-cv-649
                                                       Plaintiff
                          V.

                          UNITED STATES OF AMERICA,                       : APRIL 29, 2019
                                                       Defendant
                                                                   COMPLAINT

                                  1.     This action arises under the Federal Tort Claims Act 28 U.S.C. §§1346(b),

                          2401(b) and 2671-80, as hereinafter more fully appears. Before this action was instituted,

                          the claim set forth herein was presented to the United States Postal Service on October 4,

                          2018. The United States Postal Service having failed to make a final disposition of this

                          claim within six months of its filing, the plaintiff deems such failure to be a denial

                          thereof, pursuant to 28 U.S.C. §2675(a). This suit was commenced within six months of

                          that denial of the claim.

                                  2.     The plaintiff, Eric Humphries, resides at 5 Rebecca Lane, Moodus,

                          Connecticut, within the jurisdiction of this court.

                                 3.      On or about May 27, 2017, at approximately 1:50 p.m., the plaintiff, Eric
RISCASSI & DAVIS. P.C.

   ATTORNEYS•AT•LAW
                          Humphries, was operating a bicycle, in the right-hand bicycle lane, in a northerly
    131 OAK STREET

    P. 0. BOX 261557

HARTFORD. CT 06126-1557
                          direction on Route 154 (Main Street), at or near its intersection with Route 80 (Elm
     (860) 522-1196

    JURIS NO. 50361       Street), both of which are public roads or highways in Deep River, Connecticut.
                            Case 3:19-cv-00649-JAM Document 1 Filed 04/30/19 Page 2 of 5




                                 4.      At the same time and place, one Kyle H. Leaver was the operator of a

                          postal delivery truck, owned by the United States Postal Service, which was traveling in a

                          southerly direction on Route 154 (Main street), at or near its intersection with Route 80

                          (Elm Street), and was operating said truck in the course and scope of his employment

                          with the United States Postal Service.

                                 5.      At the same time and place, Kyle H. Leaver suddenly, and without

                          warning, attempted to make a left-hand turn into the private driveway located at 177

                          Main Street, Deep River, Connecticut, and proceeded directly into the northbound bicycle

                          lane, thereby causing a collision with the bicycle being operated by the plaintiff, Eric

                          Humphries, and causing the plaintiff to sustain and suffer the personal injuries and losses

                          which are hereinafter set forth.

                                 6.      The personal injuries and losses sustained by the plaintiff, Eric

                          Humphries, were caused by the carelessness and negligence of Kyle H. Leaver, acting as

                          an agent, servant and/or employee of the defendant, United States of America, at the time

                          of the collision, in one or more of the following ways:

                                         a.      in that he failed to yield the right of way to an
                                                 oncoming bicycle, approaching in the bicycle lane
                                                 on said highway, when attempting to make a left-
RISCASSI & DAVIS, P.C.                           hand turn, in violation of § 14-242e of the
   ATTORNEYS-AT-LAW                              Connecticut General Statutes; and/or
    131 OAK STREET

    P. 0. BOX 261557
                                         b.      in that he operated his motor vehicle at a rate of
HARTFORD, CT 06126-1557

     (860) 522-1136
                                                 speed greater than is reasonable, having regard to
    JURIS NO. 50361
                                                 the width, traffic, and use of the highways, the
                            Case 3:19-cv-00649-JAM Document 1 Filed 04/30/19 Page 3 of 5




                                                 intersection of streets, and weather conditions, in
                                                 violation of §14-218a of the Connecticut General
                                                 Statutes; and/or

                                         b.      in that he turned his vehicle from a direct course
                                                 when such turn could not be made with reasonable
                                                 safety, in violation of §14-242(a) of the Connecticut
                                                 General Statutes; and/or

                                         c.      in that he failed to keep a proper and reasonable
                                                 lookout for bicyclists upon the highway, including
                                                 the plaintiff; and/or

                                         d.      in that he failed to apply his brakes in time to avoid
                                                 a collision with the plaintiffs bicycle, although by a
                                                 proper and reasonable exercise of his faculties, he
                                                 could, and should, have done so; and/or

                                         e.      in that he failed to turn his vehicle in time to avoid a
                                                 collision with the plaintiff's bicycle, although by a
                                                 proper and reasonable exercise of his faculties, he
                                                 could, and should, have done so; and/or

                                         f.      in that he was inattentive in the operation of his
                                                 motor vehicle; and/or

                                         g•      in that he failed to have and keep his motor vehicle
                                                 under proper and reasonable control; and/or

                                         h.      in that he failed to sound his horn or otherwise warn
                                                 the plaintiff of the impending collision.

                                 7.      As a result of the carelessness and negligence of Kyle H. Leaver, the
RISCASSI & DAVIS, P.C.

   ATTORNEYS•AT-LAW       plaintiff sustained personal injuries and losses. The plaintiff was transported by
    131 OAK STREET

    P. 0. BOX 261557
                          ambulance to the Middlesex Hospital for emergent medical care and treatment.
HARTFORD, CT 06126-1557

     (660) 522-1196

    JURIS NO. 50361
                          Subsequent examinations and diagnostic studies revealed that the plaintiff sustained
                            Case 3:19-cv-00649-JAM Document 1 Filed 04/30/19 Page 4 of 5




                          injuries including a displaced communicated left mid-shaft clavicle fracture, requiring

                          open reduction and internal fixation; a mild diffuse disc bulge at the L 1-L2 level, with

                          posterior annular fissure and effacement of the thecal sac; a central disc bulge at the L5-

                          S1 level, with effacement of the thecal sac; a left hip contusion; cervicalgia; lower back

                          pain; injuries to the nerves, muscles and soft tissues of his body, the full nature and extent

                          of which are presently unknown; great pain and anguish; and a shock to his entire

                          nervous system, some or all of which injuries are, or are likely to be, of a permanent

                          nature.

                                    8.    As a further result thereof, the plaintiff, Eric Humphries, was forced to

                          incur financial obligations for his medical care and treatment, diagnostic studies, x-rays,

                          medicines, surgery, physical therapy, and the like and will be forced to expend further

                          such sums in the future.

                                    9.    As a further result thereof, the plaintiff, Eric Humphries, who was

                          gainfully employed at the time of this incident, has been forced to lose time and wages

                          from his employment, and his future earning capacity will likely be impaired, all to his

                          further loss and detriment.

                                    10.   As a further result thereof, the plaintiff, Eric Humphries, was, and in the
RISCASSI & DAVIS, P.C.

   ATTORNEYS•AT•LAW       future will continue to be, unable to carry out his usual and customary activities, all to his
    131 OAK STREET

    P. 0. BOX 261557

HARTFORD, CT 06126.1557
                          further loss and detriment.
     (860) 522-1196

   JURIS NO. 50361
                            Case 3:19-cv-00649-JAM Document 1 Filed 04/30/19 Page 5 of 5




                                 11.     If the defendant were a private person, it would be liable to the plaintiff in

                          accordance with the laws of the State of Connecticut.

                                 WHEREFORE, the Plaintiff, Eric Humphries, demands judgment against the

                          defendant in the sum of $400,000.00 and such other relief as the court deems appropriate.

                                 The plaintiff demands a trial by jury.



                                                                                THE PLAINTIFF,


                                                                                BY
                                                                                        Patric J. Kennedy
                                                                                        RisCassi and Davis, P.C.
                                                                                        131 Oak Street
                                                                                        P.O. Box 261557
                                                                                        Hartford, CT 06126-1557
                                                                                        Federal Bar No. ct27250
                                                                                        Attorney for the Plaintiff




RISCASSI & DAVIS, P.C.

   ATTORNEYS-AT-LAW

    131 OAK STREET

    P. 0. BOX 261557

HARTFORD, CT 06126-1557

     1860) 522- 1196

   JURIS NO. 50361
